Ingraham, J. :
The action was brought against the defendants William McAdoo, police commissioner; William J. Eggers, an acting police captain, and James F. Hally, a police captain in the police department of the city of Hew York, to restrain these officers from keeping, stationing and maintaining upon or in front of the plaintiff’s place of business any officers under their command, or from unlawfully entering the premises of' the plaintiff, or from otherwise continuing to oppress the plaintiff and trespassing upon the premises occupied by him, and to recover the sum of. $5,000. The action was originally brought in Kings county, and upon the complaint and affidavits a temporary injunction was granted by a justice of the Supreme Court, with an order to show cause why that injunction should not be continued until the trial of the action. In answer to the motion to continue the injunction, there were submitted the affidavits of the captains and other police officers stating that they were of the opinion that the premises of the plaintiff and the telephones therein were being used for the purpose of operating and conducting a poolroom, in violation of section 351 of the Penal Code, and stating the facts upon which their conviction was founded.
Upon the hearing of this motion the Special Term continued the injunction restraining the defendants, and each of them and the officers under their command, from maintaining policemen or police officers in front of or adjacent to the plaintiff’s premises; from keeping, stationing and maintaining in front of or adjacent to the plaintiff’s premises, or in the halls or at the doorway leading thereto, any of the officers under the command of the defendants, or either' of them, against the will of the plaintiff, or from unlawfully interfering with the customers and patrons of the plaintiff’s said business, or persons desiring to do business with the plaintiff upon said premises ; and, further, from “ unlawfully interfering with the possession or control of said premises by plaintiff herein, or from unlawfully trespassing upon said premises, or from removing or destroying any of the plaintiff’s chattels or property in said room occupied by plaintiff without due warrant or process of law.” Subsequently, upon *460motion of the defendants, the place of trial of the action was changed to the county of New York, whereupon the defendants appealed from this order continuing the injunction.
The defendants are police officers, whose duties it is to arrest persons violating the briminal law of this State. They are responsible for any unauthorized or illegal use of tliis power conferred upon them by law for the protection, of the people and for the punishment of criminals, but a court of equity has no jurisdiction to determine whether a person has'or has'not been guilty of a crime, or whether a person is about to commit a crime for which he should be arrested. The .foundation of the plaintiff’s complaint is that the police have charged him with being engaged-in a.business which the law has made criminal; that he is innocent of the charge; that the business in which he is engaged is not criminal, and he, therefore, asks a court of equity to determine that he is not committing a crime, that his business is not criminal, and to enjoin the officers from interfering with his business; or with those wishing to do business with -him, and the court has entertained this application and restrained the police officers from interfering with the plaintiff’s, business, which they claim is unlawful and criminal.
I supposed it had been definitely settled in this State that a court of equity has no jurisdiction in such ay action. That persons engaged in a business, which is claimed by the police to be criminal . have from time to time attempted to have the question as to whether it is or is not criminal determined by a court of equity upon affidavit, is quite familiar to those, who have been engaged in the administration of justice in New York. Prize fights, horse racing, poolrooms, liquor selling without a license and other' occupations prohibited by law have been carried on for years under the projection of injunctions issued by courts of equity restraining the police from interfering with the persons engaged in these various occupations; but where the questions have been presented to the appellate courts it has almost uniformly been held that a court of equity has no jurisdiction to determine such questions, and that a person cannot, under the guise of an allegation that the police in' the performance of their duty of suppressing. crime and arresting criminals are interfering with his business, obtain an injunction restraining the police from interfering with such business or arresting *461those who engage in the business which the police claim is criminal. (Davis v. American Society for the Prevention of Cruelty to Animals, 75 N. Y. 362; Kramer v. Police Department of N. Y., 53 N. Y. Super. Ct. 492.) In Delaney v. Flood (183 N. Y. 323) the Court of Appeals, on an appeal from an order enjoining the defendant, who was a captain of police, from stopping any person who should desire to enter the premises of the plaintiff, answered in the negative the question whether equity would interfere to restrain the police authorities from stationing policemen outside of a place which has a liquor tax license and which they suspect of being a disorderly house, and notifying customers that the place is a disorderly house; and in deciding that case the court say: “ If the plaintiff did in fact maintain a disorderly place, it was the defendant’s right, if it was not his duty, to warn persons about to enter against becoming participators in plaintiff’s violation of the law. The'whole question, whether the acts of tlie defendant and his .inferior officers were legal or not, depends entirely upon • the character of this so-called hotel. This basic question should not be determined in a court of equity upoú affidavit's, but in a court of law and by evidence that is tested and scrutinized according to the settled rules;” and then, after citing Davis v. American Society for the Prevention of Cruelty to Animals (supra) and quoting largely from the opinion in that case, the court continued : “'If equity will npt intervene in behalf of a concededly lawful business of a fixed and unchanging character, to prevent the criminal prosecution of some alleged unlawful act in its conduct, how can such intervention be .justified in a case where the business itself, even when lawfully conducted, exists by mere sufferance of law, or where it is of such a character that it may be lawful or unlawful at the will of him who conducts it? Such a situation as is presented in the case at bar is one which, in its very nature, cannot be adequately dealt with by a court of equity. What might be a trespass at one instant of time may be a perfectly justifiable and necessary act at another. Here lies the fundamental distinction between. the case. at bar, and that class of cases in which equity assumes jurisdiction to "restrain trespasses that are continuous or permanent in their nature, and where such relief is necessary to obviate multiplicity of actions at law and to prevent continuity of wrong. * * * The whole *462subject may be briefly summed up in the statement, that we see nothing in the case at bar to take it out of the ordinary rule that equity will not interfere to prevent the enforcement of the criminal law. If the plaintiff has been oppressed and injured by any unlawful act of the defendant he may invoke the Penal Code (Sec. 556), or he may have an action at law for his damages.”
This case,, it seems to me, must set at rest any- question as to the right, of the police to interfere with a business which is claimed to be carried on in violation of law, where the effect of an. injunction would be to prevent the police from enforcing the criminal law The cases cited by the plaintiff, decided in the second department, must he deemed overruled by Delaney v. Flood (supra).
It follows that the order appealed from, should be reversed, with ten dollars costs' and disbursements, and the motion to continue the injunction denied, with ten dollars' costs, and the temporary injunction vacated. ■' -.
Clarke, J., concurred; Laughlin, J., concurred in result; O’Brien, P. J., dissented.